Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 12, 2021

                                       No. 04-21-00065-CV

                                      Abelardo GONZALEZ,
                                            Appellant

                                                  v.

                                 The Honorable Jose A. LOPEZ,
                                           Appellee

                    From the County Court at Law No 2, Webb County, Texas
                              Trial Court No. 2017FLI001815C3
                           Honorable Missy Medary, Judge Presiding


                                          ORDER

        In a previous matter arising out of the underlying proceeding, the trial court
awarded appellee $300.00 in attorney’s fees as sanctions against appellant. On December
23, 2020, this court reversed that sanctions order and remanded the matter to the trial court
for a new hearing. The clerk’s record in this appeal shows that following the hearing on
remand, the trial court signed a May 4, 2021 order denying “the requested $300.00 in
attorney’s fees against” appellant. The May 4, 2021 order is the order at issue in this
appeal. As of the date of this order, only appellant filed a notice of appeal from that order.

        The Texas Supreme Court has held that “an appealing party may not complain of
errors that do not injuriously affect it or that merely affect the rights of others.” Torrington
Co. v. Stutzman, 46 S.W.3d 829, 843 (Tex. 2000). Based on this record, it appears
appellant is attempting to appeal an order that “merely affects the rights of” appellee alone.
As a result, it appears that appellant lacks standing to bring this appeal. See id.; see also In
re P.R., 615 S.W.3d 474, 482 (Tex. App.—Texarkana 2020, no pet.) (holding father lacked
standing to appeal order denying petition to terminate his parental rights). We therefore
ORDER appellant to show cause in writing by May 27, 2021 why this appeal should not
be dismissed for lack of jurisdiction. If appellant fails to satisfactorily respond within the
time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c). All other
deadlines in this matter are suspended until further order of this court.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court